Exhibit 10.4

GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”) is executed as of May 8,
2012, by ENCORE CAPITAL GROUP, INC., a Delaware corporation (together with such
Person’s permitted successors and permitted assigns, being hereinafter referred
to as “Guarantor”), in favor of TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Banks described in
the Credit Agreement (together with its successors and assigns, being
hereinafter referred to as “Agent”).

INTRODUCTORY PROVISIONS:

A. Borrower may, from time to time, be indebted to Agent and the Banks pursuant
to that certain Credit Facility Loan Agreement dated of even date herewith (as
modified, amended, renewed, extended, and restated from time to time, the
“Credit Agreement”), by and among Borrower, Agent and the Banks described
therein.

B. It is expressly understood among Borrower, Guarantor, and Agent that the
execution and delivery of this Guaranty Agreement is a condition precedent to
the obligations of Agent and the Banks to make loans or extend credit under the
Credit Agreement and is an integral part of the transactions contemplated
thereby.

C. Guarantor is the sole member of Borrower and the value of the consideration
and benefit received and to be received by Guarantor, directly or indirectly, as
a result of the extension of credit by Agent and the Banks to Borrower is a
substantial and direct benefit to Guarantor.

D. Borrower may from time to time enter into a Hedge Agreement with Texas
Capital Bank, National Association, or an affiliate thereof.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, Guarantor hereby guarantees to Agent the prompt payment
and performance of the Guaranteed Obligations, this Guaranty Agreement being
upon the following terms and conditions:

1. Definitions. Any capitalized term used in this Guaranty Agreement and not
otherwise defined herein shall have the meaning ascribed to such term in the
Credit Agreement. In addition, the following terms have the following meanings:

“Banks” means the Banks described in the Credit Agreement, and their respective
successors and assigns.

“Borrower” means PROPEL FINANCIAL SERVICES, LLC, a Texas limited liability
company, and without limitation, Borrower’s successors and assigns (regardless
of whether such successor or assign is formed by or results from any merger,
consolidation, conversion, sale or transfer of assets, reorganization, or
otherwise) including Borrower as a debtor-in-possession, and any receiver,
trustee, liquidator, conservator, custodian, or similar party hereafter
appointed for Borrower or all or substantially all of its assets pursuant to any
liquidation, conservatorship,



--------------------------------------------------------------------------------

bankruptcy, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Debtor Relief Laws from time to time in effect.

“Debtor Relief Laws” means Title 11 of the United States Code, as now or
hereafter in effect, or any other applicable law, domestic or foreign, as now or
hereafter in effect, relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement or composition, extension or
adjustment of debts, or similar laws affecting the rights of creditors.

“Dispute” means any action, dispute, claim or controversy of any kind, whether
in contract or tort, statutory or common law, legal or equitable, now existing
or hereafter arising under or in connection with, or in any way pertaining to,
this Guaranty Agreement and each other document, contract and instrument
required hereby or now or hereafter delivered to Agent or any of the Banks in
connection herewith, or any past, present or future extensions of credit and
other activities, transactions or obligations of any kind related directly or
indirectly to any of the foregoing documents, including, without limitation, any
of the foregoing arising in connection with the exercise of any self-help,
ancillary or other remedies pursuant to any of the foregoing documents.

“Guaranteed Indebtedness” means (a) the Notes and all other indebtedness,
obligations and liabilities of Borrower to Agent or any of the Banks under or
pursuant to the Credit Agreement or any of the Loan Documents (as hereinafter
defined), now existing or hereafter arising, whether direct, indirect, related,
unrelated, fixed, contingent, liquidated, unliquidated, joint, several or joint
and several, (b) all accrued but unpaid interest on any of the indebtedness
described in (a) above, and including any and all pre-and post-maturity interest
thereon, including, without limitation, post-petition interest and expenses
(including attorneys’ fees), if Borrower is the debtor in a bankruptcy
proceeding under the Debtor Relief Laws, whether or not allowed under any Debtor
Relief Law, (c) all obligations of Borrower to Agent or any of the Banks under
any documents evidencing, securing, governing and/or pertaining to all or any
part of the indebtedness described in (a) and (b) above (collectively, the “Loan
Documents,” which shall include this Guaranty Agreement), (d) all costs and
expenses incurred by Agent or any of the Banks in connection with the collection
and administration of all or any part of the indebtedness and obligations
described in (a), (b) and (c) above or the protection or preservation of, or
realization upon, the collateral securing all or any part of such indebtedness
and obligations, including, without limitation, all reasonable attorneys’ fees,
and (e) all renewals, extensions, modifications and rearrangements of the
indebtedness and obligations described in (a), (b), (c) and (d) above.

“Guaranteed Obligations” means the Guaranteed Indebtedness and the Guaranteed
Performance Obligations.

“Guaranteed Performance Obligations” means all of the obligations of Borrower
and Guarantor under the Loan Documents other than an obligation to pay money.

“Hedge Agreement” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index

 

2



--------------------------------------------------------------------------------

transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement,
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules and
annexes, a “Master Agreement”) and (c) any and all Master Agreements and any and
all related confirmations.

“Notes” means collectively the following Revolving Promissory Notes as such may
be amended, increased, restated, renewed, and extended from time to time:

 

  (a)

Revolving Promissory Note of even date herewith in the original principal amount
of $35,000,000.00 executed by Borrower and payable to the order of Texas Capital
Bank, National Association, a national banking association;

 

  (b)

Revolving Promissory Note of even date herewith in the original principal amount
of $30,000,000.00 executed by Borrower and payable to the order of Amegy Ban
National Association, a national banking association;

 

  (c)

Revolving Promissory Note of even date herewith in the original principal amount
of $30,000,000.00 executed by Borrower and payable to the order of BOKF,
National Association, a national banking association;

 

  (d)

Revolving Promissory Note of even date herewith in the original principal amount
of $27,500,000.00 executed by Borrower and payable to the order of City Bank, a
Texas banking association;

 

  (e)

Revolving Promissory Note of even date herewith in the original principal amount
of $22,500,000.00 executed by Borrower and payable to the order of Lone Star
National Bank, a national banking association; and

 

  (f)

Revolving Promissory Note of even date herewith in the original principal amount
of $15,000,000.00 executed by Borrower and payable to the order of Green Bank,
N.A., a national banking association.

2. Payment. Guarantor hereby unconditionally and irrevocably guarantees to Agent
for the benefit of the Banks, as a guaranty of payment and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, by lapse of time, by acceleration of maturity, demand or
otherwise, and at all times thereafter, of the Guaranteed Indebtedness. This
Guaranty Agreement covers the Guaranteed Indebtedness, whether presently
outstanding or arising subsequent to the date hereof, including all amounts
advanced by Agent or any of the Banks in stages or installments. The guaranty of
Guarantor as set forth in this Section 2 is a continuing guaranty of payment and
not a guaranty of collection. Guarantor acknowledges and agrees that Guarantor
may be required to pay and perform the Guaranteed Indebtedness in full without
assistance or support from Borrower or any other party. Guarantor agrees that if
all or any part of the Guaranteed Indebtedness shall not be punctually paid when
due, whether on the scheduled payment date, by lapse of time, by acceleration of
maturity or otherwise, Guarantor shall, immediately upon demand by Agent, pay
the amount due on the Guaranteed Indebtedness to Agent at Agent’s address as set
forth in the Credit Agreement. Any such demand may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Indebtedness, and may be made from time to time with respect to the same or

 

3



--------------------------------------------------------------------------------

different items of Guaranteed Indebtedness. Any such demand shall be made, given
and received in accordance with the notice provisions in Section 21 hereof.

3. Performance. Guarantor hereby unconditionally and irrevocably guarantees to
Agent for the benefit of the Banks the timely performance of the Guaranteed
Performance Obligations, and not merely as a guaranty of collection. If any of
the Guaranteed Performance Obligations of Borrower are not satisfied or complied
with in any respect whatsoever, and without the necessity of any notice from
Agent or any of the Banks to Guarantor, Guarantor agrees to indemnify and hold
Agent and the Banks harmless from any and all loss, cost, liability or expense
that Agent or any of the Banks may suffer by any reason of any such
non-performance or non-compliance. The obligations and liability of Guarantor
under this Section 3 shall not be limited or restricted by the existence of, or
any terms of, the guaranty of payment under Section 2 of this Guaranty
Agreement.

4. Primary Liability of Guarantor.

(a) This Guaranty Agreement is an absolute, irrevocable and unconditional
guaranty of payment and performance. Guarantor is and shall be liable for the
payment and performance of the Guaranteed Obligations, as set forth in this
Guaranty Agreement, as a primary obligor.

(b) In the event of default in payment or performance of the Guaranteed
Obligations, or any part thereof, when such Guaranteed Obligations become due,
whether by its terms, by acceleration, or otherwise, Guarantor shall promptly
pay the amount due thereon to Agent without notice or demand of any kind or
nature, in lawful money of the United States of America or perform the
obligations to be performed hereunder, and it shall not be necessary for Agent
or any of the Banks in order to enforce such payment and performance by
Guarantor first, or contemporaneously, to institute suit or exhaust remedies
against Borrower or any other Person liable on the Guaranteed Obligations, or to
enforce any rights, remedies, powers, privileges or benefits of Agent or the
Banks against any collateral or any other security or collateral which shall
ever have been given to secure the Guaranteed Obligations.

(c) Suit may be brought or demand may be made against Guarantor or any other
guaranty covering all or any part of the Guaranteed Obligations, or against any
one or more of them, separately or together, without impairing the rights of
Agent against Guarantor. Any time that Agent is entitled to exercise its rights
or remedies hereunder, Agent may in its sole discretion elect to demand payment
and/or performance. If Agent elects to demand performance, then it shall at all
times thereafter have the right to demand payment until all of the Guaranteed
Obligations have been paid and performed in full (other than contingent
indemnification obligations for which claims have not been asserted. If Agent
elects to demand payment, then it shall at all times thereafter have the right
to demand performance until all of the Guaranteed Obligations have been paid and
performed in full (other than contingent indemnification obligations for which
claims have not been asserted).

5. Other Guaranteed Obligations. If Guarantor becomes liable for any
indebtedness owing by Borrower to Agent or any of the Banks, other than under
this Guaranty Agreement, such liability shall not in any manner be impaired or
affected hereby, and the rights

 

4



--------------------------------------------------------------------------------

and remedies hereunder shall be cumulative of any and all other rights and
remedies that Agent or any of the Banks may ever have against Guarantor. The
exercise by Agent or any of the Banks of any right or remedy hereunder or under
any other instrument, or at law or in equity, shall not preclude the concurrent
or subsequent exercise of any other right or remedy by Agent or any of the
Banks.

6. Waiver of Subrogation. Notwithstanding anything to the contrary contained
herein, until the Guaranteed Obligations and any amounts payable under this
Guaranty Agreement have been indefeasibly paid and performed in full (other than
contingent indemnification obligations for which claims have not been asserted)
and any commitments of Agent and the Banks with respect to the Guaranteed
Obligations are terminated, Guarantor waives to the extent permitted by
applicable law any right of subrogation, reimbursement, indemnification or
contribution arising from the existence or performance of this Guaranty
Agreement or any of the Loan Documents. This waiver is given to induce Agent and
the Banks to make the Loan to Borrower.

7. Subordinated Debt. All indebtedness, liabilities, and obligations of Borrower
or its Affiliates to Guarantor (the “Subordinated Debt”) now or hereafter
existing, due or to become due to Guarantor, or held or to be held by Guarantor,
whether created directly or acquired by assignment or otherwise, and whether
evidenced by written instrument or not, shall be expressly subordinated to the
Guaranteed Obligations. Until such time as the Guaranteed Obligations are paid
and performed in full (other than contingent indemnification obligations for
which claims have not been asserted) and all commitments to lend under the Loan
Documents have terminated, Guarantor agrees not to receive or accept any payment
from Borrower with respect to the Subordinated Debt at any time an Event of
Default exists before or after giving effect thereto; and, in the event
Guarantor receives any payment on the Subordinated Debt in violation of the
foregoing, Guarantor will hold any such payment in trust for Agent and forthwith
turn it over to Agent in the form received, to be applied to the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
the Guarantor under this Guaranty Agreement.

8. Obligations Not to be Diminished. Guarantor hereby agrees that its
obligations under this Guaranty Agreement shall not be released, discharged,
diminished, impaired, reduced, or affected for any reason or by the occurrence
of any event, including, without limitation, one or more of the following
events, whether or not with notice to or the consent of Guarantor: (a) the
taking or accepting of collateral as security for any or all of the Guaranteed
Obligations or the release, surrender, exchange, or subordination of any
collateral now or hereafter securing any or all of the Guaranteed Obligations;
(b) any partial release of the liability of Borrower or the full or partial
release of any other guarantor or obligor from liability for any or all of the
Guaranteed Obligations; (c) any disability of Borrower, or the dissolution,
insolvency, or bankruptcy of Borrower, any other guarantor, or any other party
at any time liable for the payment of any or all of the Guaranteed Obligations;
(d) any renewal, extension, modification, waiver, amendment, or rearrangement of
any or all of the Guaranteed Obligations or any instrument, document, or
agreement evidencing, securing, or otherwise relating to any or all of the
Guaranteed Obligations; (e) any adjustment, indulgence, forbearance, waiver, or
compromise that may be granted or given by Agent to Borrower, Guarantor, or any
other party ever liable for any or all of the Guaranteed Obligations; (f) any
neglect, delay, omission, failure, or refusal of Agent to take or prosecute any
action for the collection of any of the Guaranteed Obligations or to foreclose
or take or prosecute any action in connection with any instrument, document, or
agreement

 

5



--------------------------------------------------------------------------------

evidencing, securing, or otherwise relating to any or all of the Guaranteed
Obligations; (g) the unenforceability or invalidity of any or all of the
Guaranteed Obligations or of any instrument, document, or agreement evidencing,
securing, or otherwise relating to any or all of the Guaranteed Obligations;
(h) any payment by Borrower or any other party to Agent is held to constitute a
preference under applicable bankruptcy or insolvency law or if for any other
reason Agent is required to refund any payment or pay the amount thereof to
someone else; (i) the settlement or compromise of any of the Guaranteed
Obligations; (j) the non-perfection of any security interest or Lien securing
any or all of the Guaranteed Obligations; (k) any impairment of any collateral
securing any or all of the Guaranteed Obligations; (l) the failure of Agent to
sell any collateral securing any or all of the Guaranteed Obligations in a
commercially reasonable manner or as otherwise required by law; (m) any change
in the corporate, partnership, or limited liability company, as applicable,
existence, structure, or ownership of Borrower; or (n) any other circumstance
which might otherwise constitute a defense available to, or discharge of,
Borrower or Guarantor.

9. Waivers. Guarantor waives for the benefit of Agent: (a) any right to revoke
this Guaranty Agreement with respect to future indebtedness; (b) any right to
require Agent to do any of the following before Guarantor is obligated to pay
the Guaranteed Obligations or before Agent may proceed against Guarantor:
(i) sue or exhaust remedies against Borrower or any other guarantors or
obligors; (ii) sue on an accrued right of action in respect of any of the
Guaranteed Obligations or bring any other action, exercise any other right, or
exhaust all other remedies or (iii) enforce rights against Borrower’s assets or
any collateral pledged by Borrower to secure the Guaranteed Obligations; (c) any
right relating to the timing, manner, or conduct of Agent’s enforcement of
rights against Borrower’s assets or any collateral pledged by Borrower to secure
the Guaranteed Obligations; (d) if both Guarantor and Borrower or any other
Person have pledged assets to secure the Guaranteed Obligations, any right to
require Agent to proceed first against any such other collateral before
proceeding against any collateral pledged by Guarantor; (e) except as expressly
required hereby, promptness, diligence, notice of any default under the
Guaranteed Obligations, notice of acceleration or intent to accelerate, demand
for payment, notice of acceptance of this Guaranty Agreement, presentment,
notice of protest, notice of dishonor, notice of the incurring by Borrower of
additional indebtedness, notice of any suit or other action by Agent against
Borrower or any other Person, any notice to any Person liable for the obligation
which is the subject of the suit or action, and all other notices and demands
with respect to the Guaranteed Obligations and this Guaranty Agreement;
(f)(i) any principles or provisions of law, statutory, or otherwise, which are
or might be in conflict with the terms hereof and any legal or equitable
discharge of Guarantor’s obligations hereunder, (ii) the benefit of any statute
of limitations affecting Guarantor’s liability hereunder or the enforcement
hereof; and (iii) any requirement that Agent protect, secure, perfect or insure
any security interest or Lien or any property subject thereto; and (g) each of
the foregoing rights or defenses regardless whether they arise under
(i) Section 43.001–005 of the Tex. Civ. Prac. & Rem. Code, as amended
(ii) Section 17.001 of the Texas Civil Practice and Remedies Code, as amended,
(iii) Rule 31 of the Texas Rules of Civil Procedure, as amended, (iv) common
law, in equity, under contract, by statute, or otherwise; and (v) any and all
rights under Sections 51.003, 51.004 and 51.005 of the Texas Property Code, as
amended.

10. Insolvency. Should Guarantor become insolvent, or fail to pay Guarantor’s
debts generally as they become due, or voluntarily seek, consent to, or
acquiesce in the benefit or

 

6



--------------------------------------------------------------------------------

benefits of any Debtor Relief Law, or become a party to (or be made the subject
of) any proceeding provided for by any Debtor Relief Law (other than as a
creditor or claimant) that could suspend or otherwise adversely affect the
rights and remedies of Agent granted hereunder, then, in any such event, the
Guaranteed Obligations shall be, as between Guarantor and Agent and the Banks, a
fully matured, due, and payable obligation of Guarantor to Agent and the Banks
(without regard to whether Borrower is then in default under the Credit
Agreement or whether the Obligations, or any part thereof is then due and owing
by Borrower to Agent or any of the Banks), payable in full by Guarantor to Agent
and the Banks upon demand, which shall be the estimated amount owing in respect
of the contingent claim created hereunder.

11. Termination; Reinstatement. Guarantor’s obligations hereunder shall remain
in full force and effect until all commitments to lend under the Loan Documents
have terminated, and the Guaranteed Obligations have been paid and performed in
full (other than contingent indemnification obligations for which claims have
not been asserted). If at any time any payment of the principal of or interest
or any other amount payable by Borrower under the Loan Documents is rescinded or
must be otherwise restored or returned upon the insolvency, bankruptcy, or
reorganization of Borrower or otherwise, then Guarantor’s obligations hereunder
with respect to such payment shall be reinstated as though such payment had been
due but not made at such time.

12. Stay of Acceleration. Should Borrower voluntarily seek, consent to, or
acquiesce in the benefit or benefits of any Debtor Relief Law, or become a party
to (or be made the subject of) any proceeding provided for by any Debtor Relief
Law (other than as a creditor or claimant), all Guaranteed Obligations shall
nonetheless be payable by Guarantor immediately if requested by Agent.

13. Representations and Warranties. Guarantor represents and warrants that:
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty Agreement, and all necessary authority has been obtained; (b) this
Guaranty Agreement constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except as limited by Debtor Relief
Laws; (c) the making and performance of this Guaranty Agreement does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent (that has not been obtained) under, any material agreement,
instrument, or document to which Guarantor is a party or by which it or any of
its property may be bound or affected; (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty Agreement have been obtained or made and are in
full force and effect; (e) by virtue of its relationship with Borrower, the
execution, delivery and performance of this Guaranty Agreement is for the direct
benefit of Guarantor and it has received adequate consideration for this
Guaranty Agreement; and (f) Guarantor has, independently and without reliance
upon Agent or any of the Banks and based upon such documents and information as
Guarantor has deemed appropriate, made its own analysis and decision to enter
into this Guaranty Agreement, and Guarantor has adequate means to obtain from
Borrower on a continuing basis information concerning the financial condition
and assets of Borrower, and Guarantor is not relying upon Agent or any of the
Banks to provide (and Agent and the Banks shall have no duty to provide) any
such information to Guarantor either now or in the future.

 

7



--------------------------------------------------------------------------------

14. Covenants. So long as this Guaranty Agreement remains in full force and
effect, Guarantor shall:

(a) Furnish to Agent the financial statements, compliance certificates and other
financial reports of Guarantor as described in and required under the Credit
Agreement;

(b) Furnish to Agent such additional information concerning Guarantor as Agent
may reasonably request; and

(c) Obtain at any time and from time to time all authorizations, licenses,
consents or approvals as shall now or hereafter be necessary under all
applicable laws or regulations or otherwise in connection with the execution,
delivery and performance of this Guaranty Agreement and will promptly furnish
copies thereof to Agent.

15. No Fraudulent Transfer. It is the intention of Guarantor and Agent that the
amount of the Guaranteed Obligations guaranteed by Guarantor by this Guaranty
Agreement shall be in, but not in excess of, the maximum amount permitted by
fraudulent conveyance, fraudulent transfer, or similar laws applicable to
Guarantor (collectively, “Fraudulent Transfer Laws”). Accordingly,
notwithstanding anything to the contrary contained in this Guaranty Agreement or
any other agreement or instrument executed in connection with the payment of any
of the Guaranteed Obligations, the amount of the Guaranteed Obligations
guaranteed by Guarantor by this Guaranty Agreement shall be limited to that
amount which after giving effect thereto would not (a) render Guarantor
insolvent, (b) result in the fair saleable value of the assets of Guarantor
being less than the amount required to pay its debts and other liabilities
(including contingent liabilities) as they mature, or (c) leave Guarantor with
unreasonably small capital to carry out its business as now conducted and as
proposed to be conducted, including its capital needs, as such concepts
described in clauses (a), (b) and (c) of this Section 15 are determined under
applicable law, if the obligations of Guarantor hereunder would otherwise be set
aside, terminated, annulled or avoided for such reason by a court of competent
jurisdiction in a proceeding actually pending before such court. For purposes of
this Guaranty Agreement, the term “applicable law” means as to Guarantor each
statute, law, ordinance, regulation, order, judgment, injunction or decree of
the United States or any state or commonwealth, any municipality, any foreign
country, or any territory, possession or governmental authority applicable to
Guarantor. Any analysis of the provisions of this Guaranty Agreement for
purposes of Fraudulent Transfer Laws shall take into account the right of
contribution against any Other Guarantor (as defined in Section 25) and, for
purposes of such analysis, give effect to any discharge of intercompany debt as
a result of any payment made under the Guaranty.

16. Successors and Assigns. This Guaranty Agreement is for the benefit of Agent
and its successors and assigns, and, in the event of an assignment of the
Guaranteed Obligations in accordance with the provisions of the Credit
Agreement, or any part thereof, the rights and remedies hereunder, to the extent
applicable to the indebtedness so assigned, may be transferred with such
indebtedness. This Guaranty Agreement is binding on Guarantor and its successors
and permitted assigns; provided that, Guarantor may not assign its obligations
under this Guaranty Agreement without obtaining the prior written consent of
Agent, and any assignment purported to be made without the prior written consent
of Agent shall be null and void.

 

8



--------------------------------------------------------------------------------

17. CREDIT AGREEMENT. GUARANTOR AGREES THAT AGENT MAY EXERCISE ANY AND ALL
RIGHTS GRANTED TO IT UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
WITHOUT AFFECTING THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY AGREEMENT.

18. Setoff Rights. Agent shall have the right to set off and apply against this
Guaranty Agreement or the Guaranteed Obligations or both, at any time and
without notice to Guarantor, any and all deposits (general or special, time or
demand, provisional or final) or other sums at any time credited by or owing
from Agent to Guarantor whether or not the Guaranteed Obligations are then due
and irrespective of whether or not Agent shall have made any demand under this
Guaranty Agreement. As further security for this Guaranty Agreement and the
Guaranteed Obligations, Guarantor hereby grants Agent a security interest in all
deposits (general or special, time or demand, provisional or final) other
accounts of Guarantor, money, instruments, and other property of Guarantor now
or hereafter on deposit with or held by Agent and all other sums at any time
credited by or owing from Agent to Guarantor. The rights and remedies of Agent
hereunder are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which Agent may have.

19. Time of Essence. Time shall be of the essence in this Guaranty Agreement
with respect to all of Guarantor’s obligations hereunder.

20. GOVERNING LAW; VENUE; SERVICE OF PROCESS. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS; PROVIDED
THAT AGENT SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW. THIS AGREEMENT HAS BEEN
ENTERED INTO IN BEXAR COUNTY, TEXAS, AND IS PERFORMABLE FOR ALL PURPOSES IN
BEXAR COUNTY, TEXAS. THE PARTIES HEREBY AGREE THAT ANY LAWSUIT, ACTION, OR
PROCEEDING THAT IS BROUGHT (WHETHER IN CONTRACT, TORT OR OTHERWISE) ARISING OUT
OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE TRANSACTIONS CONTEMPLATED
THEREBY, OR THE ACTIONS OF THE AGENT IN THE NEGOTIATION, ADMINISTRATION OR
ENFORCEMENT OF ANY OF THE LOAN DOCUMENTS SHALL BE BROUGHT IN A STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION LOCATED IN BEXAR COUNTY, TEXAS. GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS, (B) WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
VENUE OF ANY SUCH LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND
(C) FURTHER WAIVES ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH
COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREE THAT SERVICE OF
PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED AT THE ADDRESS FOR NOTICES REFERENCED IN THE CREDIT AGREEMENT.

21. Notices. Whenever any notice is required or permitted to be given under the
terms of this Guaranty Agreement, the same shall, except as otherwise expressly
provided for in

 

9



--------------------------------------------------------------------------------

this Guaranty Agreement, be given in writing, and sent by: (a) certified mail,
return receipt requested, postage pre paid; (b) a national overnight delivery
service; (c) hand delivery with written receipt acknowledged; or (d) facsimile,
followed by a copy sent in accordance with clause (b) or (c) of this Section 21
sent the same day as the facsimile, in each case to the address or facsimile
number (together with a contemporaneous copy to each copied addressee), as
applicable, in the case of Guarantor, set forth on the signature page to this
Guaranty Agreement, and in the case of Agent, set forth in the Credit Agreement.
Agent and Borrower shall not conduct communications contemplated by this
Guaranty Agreement by electronic mail or other electronic means, except by
facsimile transmission as expressly provided in this Section 21, and the use of
the phrase “in writing” or the word “written” shall not be construed to include
electronic communications except by facsimile transmissions as expressly
provided in this Section 21. Any notice required or given hereunder shall be
deemed received the same Business Day if sent by hand delivery or facsimile, the
next Business Day if sent by overnight courier, or three (3) Business Days after
posting if sent by certified mail, return receipt requested; provided that any
notice received after 5:00 p.m. Central time on any Business Day or received on
any day that is not a Business Day shall be deemed to have been received on the
following Business Day.

22. Expenses. Guarantor hereby agrees to pay on demand: (a) all costs and
expenses of Agent in connection with the preparation, negotiation, execution,
and delivery of this Guaranty Agreement and the other Loan Documents and any and
all amendments, modifications, renewals, extensions, and supplements thereof and
thereto, including, without limitation, the reasonable fees and expenses of
legal counsel, advisors, consultants, and auditors for Agent, (b) all costs and
expenses of Agent in connection with any Default and the enforcement of this
Guaranty Agreement or any other Loan Document, including, without limitation,
the fees and expenses of legal counsel, advisors, consultants, and auditors for
Agent, (c) all transfer, stamp, documentary, or other similar taxes,
assessments, or charges levied by any Governmental Authority in respect of this
Guaranty Agreement or any of the other Loan Documents, (d) all costs, expenses,
assessments, and other charges incurred in connection with any filing,
registration, recording, or perfection of any Lien contemplated by this Guaranty
Agreement or any other Loan Document, and (e) all other costs and expenses
incurred by Agent in connection with this Guaranty Agreement or any other Loan
Document, any litigation, dispute, suit, proceeding or action; the enforcement
of its rights and remedies, and the protection of its interests in bankruptcy,
insolvency or other legal proceedings, including, without limitation, all costs,
expenses, and other charges (including Agent’s internal charges) incurred in
connection with evaluating, observing, collecting, examining, auditing,
appraising, selling, liquidating, or otherwise disposing of the Collateral or
other assets of Borrower.

23. Indemnification and Survival. Without limitation on any other obligations of
Guarantor or remedies of Agent under this Guaranty Agreement, Guarantor shall,
to the fullest extent permitted by law, indemnify, defend and save and hold
harmless Agent from and against, and shall pay on demand, any and all damages,
losses, liabilities and expenses (including attorneys’ fees and expenses and the
allocated cost and disbursements of Agent’s internal legal counsel) that may be
suffered or incurred by Agent in connection with or as a result of any failure
of any Guaranteed Obligations to be the legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their terms. The
obligations of Guarantor under this paragraph shall survive the payment in full
of the Guaranteed Obligations and termination of this Guaranty Agreement.

 

10



--------------------------------------------------------------------------------

24. Amendments; Counterparts. This Guaranty Agreement may be amended only by an
instrument in writing executed by Guarantor and Agent. This Guaranty Agreement
may be executed in multiple counterparts, each of which, for all purposes, shall
be deemed an original, and all of which taken together shall constitute but one
and the same instrument.

25. Contribution. To the extent that any other Person guarantees the Guaranteed
Indebtedness (each such Person is an “Other Guarantor”), and such Other
Guarantor shall be required to pay any portion of any Guaranteed Indebtedness
exceeding the greater of (a) the amount of the value actually received by such
Other Guarantor and its Subsidiaries from the Loans and other Obligations and
(b) the amount such Other Guarantor would otherwise have paid if such Other
Guarantor had paid the aggregate amount of the Guaranteed Indebtedness
(excluding the amount thereof repaid by Borrower) in the same proportion as such
Other Guarantor’s net worth on the date enforcement is sought hereunder bears to
the aggregate net worth of Guarantor and all Other Guarantors on such date, then
Guarantor agrees to reimburse each such Other Guarantor for the amount of such
excess, pro rata, based on the respective net worth of each such Other
Guarantors on such date.

26. WAIVER OF JURY TRIAL. TO THE EXTENT ALLOWED BY APPLICABLE LAW, GUARANTOR AND
AGENT EACH IRREVOCABLY WAIVES TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM,
SUIT OR PROCEEDING ON, ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR
ANY OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY AGENT IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS GUARANTY AGREEMENT OR THE
OTHER LOAN DOCUMENTS.

27. FINAL AGREEMENT. THIS GUARANTY AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

EXECUTED as of the first date herein set forth.

 

GUARANTOR:

ENCORE CAPITAL GROUP, INC.,

a Delaware corporation

By

 

/s/ J. Brandon Black

Name:

 

J. Brandon Black

Title:

 

President & Chief Executive Officer

Address for Notices:

3111 Camino Del Rio North, Suite 1300

San Diego, CA 92108

Attn: Director, Legal Affairs and Contracts

Email: melissa.resslar@encorecapital.com

Signature Page to

Guaranty Agreement